Citation Nr: 1517605	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  09-39 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  This matter was previously remanded by the Board in August 2011.  At the time of the previous remand, the rating decision on appeal was identified as a March 2009 rating decision.  However, since the April 2009 Notice of Disagreement (NOD) was filed within a year of the May 2008 rating decision, the Board finds that the appeal stems from the May 2008 rating decision.

In July 2010, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to a TDIU prior to July 17, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction .


FINDINGS OF FACT

1.  On and after July 17, 2008, the Veteran has a single disability rated at 70 percent.

2.  On and after July 17, 2008, the evidence demonstrates that the Veteran's service-connected posttraumatic stress disorder (PTSD) rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

On and after July 17, 2008, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to a TDIU, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the veteran to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  
38 C.F.R. § 4.16(a).  As the Veteran has a single disability rated at 70 percent on and after July 17, 2008, he meets the schedular criteria from that date forward.  Id.  The period prior to July 17, 2008, is addressed in the remand section below.

Throughout the pendency of the appeal, the Veteran has reported that he has been unable to secure or follow a substantially gainful occupation since 2004 due to his service-connected PTSD.  The record indicates that the Veteran last worked as a corporate chef until he left his position in 2004.  He was educated through one year of college and one year of chef school.  The Veteran asserts that he is unable to work primarily due to his PTSD symptoms, and that he is unable to take orders or handle any stress.  

Throughout the pendency of the appeal, the Veteran underwent regular treatment for his service-connected PTSD through VA.  The treatment records reflect that the Veteran had flashbacks and nightmares two to three times per week.  He also had severe, chronic depression and anxiety.  According to an April 2010 treatment record, the Veteran was slow to process verbal information and tangential in his thoughts.  He had fair hygiene but was unkempt, and was irritable and easy to anger.  He had labile mood swings and social withdrawal.  At several times during the period on appeal, the Veteran's psychologist, Dr. S. Zielienski, submitted statements opining that due to the nature, severity, and chronicity of the Veteran's PTSD, he could no longer maintain gainful employment nor sustain effective relationships.  Dr. Zielinski further asserted that the Veteran's prognosis was poor and his disability should be considered permanent.  

The Veteran underwent VA examination in connection with his claim in March 2012.  The VA examiner diagnosed PTSD, depressive disorder not otherwise specified, and mood disorder due to general medical condition (due to the Veteran's 2004 diagnosis of human immunodeficiency virus, (HIV)).  The VA examiner stated that it was impossible to differentiate what symptoms were attributable to each diagnosis, and opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The VA examiner noted that the Veteran last worked in 2004, at which time he became very sick and his weight dropped to almost 50 pounds.  The Veteran reported that he has not been the same since that time.  He stated that he tried to work once after 2005, but was unsuccessful.  He reported that when he tried to work, he could not keep it together or follow instructions.  The VA examiner noted that the Veteran was irritable, easily startled, and had disturbed sleep.  The Veteran emphasized that his psychosocial difficulties had worsened since his HIV diagnosis in 2004.  He had difficulty concentrating, and a clinically significant distress or impairment in social, occupational, or other important areas of functioning.   The Veteran also had impairment of short- and long-term memory; for example, he could only remember highly-learned material, while forgetting to complete tasks.  The VA examiner also opined that the Veteran would have difficulty adapting to stressful circumstances, including work or a work-like setting.  The VA examiner noted that the Veteran had had no change or deterioration in his PTSD symptoms since 2004, but had depressive symptoms, decreased levels of motivation, and poor attention and concentration following his diagnosis of HIV.  The VA examiner opined that the Veteran's inability to secure employment was not due to HIV, but rather due to multiple comorbid conditions.

The Veteran again underwent VA examination in November 2014.  At that time the Veteran was suffering from dementia, and was unable to participate meaningfully in the assessment.  The VA examiner noted that the Veteran was frequently off topic and experiencing significant memory impairment.  The VA examiner diagnosed PTSD and major neurocognitive disorder, and opined that it was possible to differentiate between the Veteran's different diagnoses.  The VA examiner attributed symptoms including changes in attention, learning, memory, language, and executive functioning that interfere significantly with independence in normal activities to major neurocognitive disorder.  The VA examiner attributed symptoms of intrusive memories and nightmares of traumatic events, efforts to avoid trauma memories and reminders, hypervigilance, exaggerated startle response, irritability, impaired concentration, and depressive features to PTSD.  He also noted that the Veteran had memory impairment, illogical speech, difficulty understanding complex commands, and impaired judgment.  He further reported that the Veteran had been declared incompetent to manage his funds and was accompanied by a caregiver or guardian.  The VA examiner opined that the Veteran had total occupational and social impairment, and stated that it was impossible to differentiate what portion of the impairment was caused by each mental disorder.  The VA examiner could not distinguish to what degree the Veteran was impaired by dementia versus by his service-connected PTSD.

Upon review, the Board finds significant the statements from the Veteran that he is unable to work due to his service-connected PTSD and has not worked in roughly 11 years.  The Board also assigns significant probative weight to the multiple statements from the Veteran's VA psychologist that the Veteran's PTSD symptoms alone rendered him unable to obtain and maintain gainful employment.  While the Board acknowledges that the March 2012 VA examiner opined that the Veteran was not totally unemployable due to his PTSD symptoms, the Board finds it probative that the examiner noted that it was impossible to distinguish between the symptoms of the Veteran's various mental health diagnoses and that the Veteran had occupational impairment.  Given the further assessment of the November 2014 VA mental health examiner that the Veteran was totally occupationally impaired due to his mental disorders and that his PTSD symptoms were indistinguishable from symptoms of the other disorders, the Board finds the evidence is at least in relative equipoise regarding whether the Veteran is totally disabled due to his service-connected disability.  Therefore, resolving the benefit of the doubt in the Veteran's favor, entitlement to a TDIU is granted on and after July 17, 2008.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a TDIU on and after July 17, 2008, is granted.


REMAND

The Veteran does not meet the schedular criteria for a TDIU prior to July 17, 2008, as his service-connected PTSD is rated at 30 percent prior to that date.  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Chief Benefits Director or Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Based upon the evidence cited above, including the fact that the Veteran asserts that he has been unable to work since 2004 due to his service-connected PTSD, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of entitlement to a TDIU on an extraschedular basis prior to July 17, 2008.  Therefore, remand is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of whether a TDIU on an extraschedular basis is warranted prior to July 17, 2008.  

Include a copy of this remand as well as a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).

2.  After completing this and any other development deemed necessary, adjudicate the issue of entitlement to a TDIU prior to July 17, 2008.  If the benefit sought on appeal remains denied, issue the Veteran a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


